Title: From Benjamin Franklin to Samuel Cooper, 20 May 1783
From: Franklin, Benjamin
To: Cooper, Samuel


          
            Dear Sir,
            Passy 20. May 1783.
          
          The Bearer, M. de Bannes is exceedingly well recommended to me by Persons of the first
            Distinction in this Country. He goes
            over to America with a View of seeing the Country, & of being serviceable to the
            Government here, who may here after probably confer on him one of the Counsulships. He
            appears to be a sensible Young Man, and will I doubt not, make himself agreable. Permit
            me to request for him your kind Notice and Civilities, & that you will favour him
            with your best Counsels, if he should at any time stand in need of them.
          
          With great and sincere Esteem, I have the honour to be, Dear Sir, Your most obedient
            and most humble Servant.
          
            B Franklin
            Revd. Dr Cooper.—
          
        